Title: From George Washington to Major General Johann Kalb, 18 October 1778
From: Washington, George
To: Kalb, Johann


          
            Sir—
            [Fredericksburg] 18 Otbr 1778
          
          I have been favoured with your letter of the 14th Instant.
          The undecided state of rank in the Maryland line makes it a point of some difficulty to determine in such cases as that of Major Adams and Captn Winders, where the complaint is founded on their respective claims to a precedency in rank—I think it most expedient therefore that Capt. Winder shd be released from arrest, as you have mentioned, and to suspend the further consideration of the matter, till such time as the relative rank of the whole line is finally determined. For this purpose, I have taken every measure that can lead to its accomplishment. You will be pleased to signify this to Major Adams, and that the affair cannot be investigated before a general settlement of rank is obtained—as the issue of the case is manifestly involved in its determination. I am &c.
          
          
          
          
          p.s. As there may be a number of other officers in a similar situation with Major Adams and Captn Windor, I do not doubt but you will so arrange their several duties without any prejudice to the service, as to prevent their clashing with each other or giving rise to disputs of the same nature.
          
          
            G. W——n
          
        